DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on June 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Claims 24-46 are allowed.
      The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 24, prior art on record Yamamoto et al. (Pub. No.: US 2009/0027542 A1) discloses a partial-aperture imaging system (Para 33; Figs. 1, 2; image pickup apparatus with aperture stop 10 include aperture sections 10A), comprising:
 (a) one or more partial-aperture units, each partial-aperture unit comprising:
 one or more partial apertures (Para 43; four aperture sections 10A)  that are disposed over a periphery of a circular area representing a full aperture having a diameter D (Fig.2; Para 43;  The aperture stop 10 has, for example, a circular shape, and includes four aperture sections 10A. The aperture sections 10A are arranged, for example, along the circumference of the aperture stop 10 (in a region on a circumference side) so as to be rotation-symmetrical with respect to each other about the center point of the aperture stop 10.) , each of said partial apertures being directed towards a scenery, while the total area of all said partial apertures spans only a portion of said area of the full aperture ( Para 43;  The shapes of the aperture sections 10A are not specifically limited; however, the sizes of the aperture sections 10A are preferably small) ;
          an imager (Para 37; The image pickup device 13 includes a two-dimensional image pickup device, such as a plurality of CCDs (Charge Coupled Devices) or a plurality of CMOSs (Complementary Metal-Oxide Semiconductors))  for optically receiving said at least one PORI - each PORI being defined as a PSF, respectively, and at least one CORI, and for storing in a memory; and
(b) a processor (Para 39; The image processing section 14 performs predetermined image processing on the image pickup data obtained by the image pickup device 13) for cross-correlating those pairs of PSFs and CORIs that have been randomly modulated by a same-code CPM, thereby to form a final image. 
        However, none of the prior art discloses “one coded phase mask (CPM) for each of said partial apertures, respectively, said CPM receiving one at a time, from a respective partial aperture at least one point-object image and at least one complex-object image, said CPM modulating respectively by a same random code the phases of pixels of one or more pairs of said point-object and complex- object images, thereby to form respectively point-object random images (PORIs) and complex-object random image (CORIs),      an imager (Para 37; The image pickup device 13 includes a two-dimensional image pickup device, such as a plurality of CCDs (Charge Coupled Devices) or a plurality of CMOSs (Complementary Metal-Oxide Semiconductors))  for optically receiving said at least one PORI - each PORI being defined as a PSF, respectively, and at least one CORI, and for storing in a memory; and (b) a processor ( Para 39; The image processing section 14 performs predetermined image processing on the image pickup data obtained by the image pickup device 13) for cross-correlating those pairs of PSFs and CORIs that have been randomly modulated by a same-code CPM, thereby to form a final image” in combination of other limitation in the claim. 
	Claims 25-35 are allowed as being dependent from claim 24. 
	Regarding claim 36, prior art on record Yamamoto et al. (Pub. No.: US 2009/0027542 A1) discloses 
         a method for performing partial-aperture imaging ( Para 33; Figs. 1, 2; image pickup apparatus with aperture stop 10 include aperture sections 10A)  comprising: (a) predefining a circular area representing a full aperture having a diameter D (Fig.2; Para 43;  The aperture stop 10 has, for example, a circular shape, and includes four aperture sections 10A. The aperture sections 10A are arranged, for example, along the circumference of the aperture stop 10 (in a region on a circumference side) so as to be rotation-symmetrical with respect to each other about the center point of the aperture stop 10. ) ; 
(b) providing one or more partial aperture units that are disposed at the periphery of said full aperture area, each partial unit comprising: - a partial aperture for acquiring images from a scenery (Fig.2; Para 43; The aperture stop10 has, for example, a circular shape, and includes four aperture sections 10A. The aperture sections 10A are arranged, for example, along the circumference of the aperture stop 10 (in a region on a circumference side) so as to be rotation-symmetrical with respect to each other about the center point of the aperture stop 10.); 

 (c) providing an imager (Para 37; The image pickup device 13 includes a two-dimensional image pickup device, such as a plurality of CCDs (Charge Coupled Devices) or a plurality of CMOSs (Complementary Metal-Oxide Semiconductors)) .
However, none of the prior art discloses “ - one coded phase mask (CPM) for randomly modulating phases of pixels of the images received from said partial aperture; providing an imager for receiving one or more simultaneous images from said CPM; (d) during a training stage: — acquiring a point image from the scenery; — subjecting the point image to said CPM thereby to form a point-object random image (PORD, and conveying optically to said imager; and defining the PORI, as viewed by the imager, as a PSF and storing in a memory; (e) during a real-operation stage: - acquiring a complex-object image from the scenery; - subjecting the complex-object image to said CPM thereby to form a complex-object random image (CORD, and conveying to said imager; and — storing the CORI as viewed by the imager in the memory; and  (f) cross correlating between said stored PSF and said stored CORI, thereby to form a final image” in combination of other limitation in the claim. 
Claims 37-46 are allowed as being dependent from claim 36. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Wippermann et al. (US Pub. No.: US 2018/0241920 A1) cites a device includes a housing and a multi-aperture imaging device. The multi-aperture imaging device includes an array of optical channels arranged next to one another and a beam-deflector for deflecting an optical path of the optical channels.
Marwala et al.  (US Pub. No.:  US 2011/0190616 A1) cites a coded aperture mask for use in diagnostic nuclear medicine imaging. The coded aperture mask consists of a sheet of radiation opaque mask material having a series of apertures extending therethrough.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696